Case 2:20-cv-04933-PSG-AS Document 27 Filed 09/17/20 Page 1 of 20 Page ID #:129



   1   Brian Brazier, Esq. (SBN: 245004)
       8245 N 85th Way
   2   Scottsdale, AZ 85258
       Tel: (818) 907-2030
   3   brian@pricelawgroup.com
   4   Lauren Tegan Rodkey, Esq. (CA #275830)
       Price Law Group, APC
   5   6345 Balboa Boulevard, Suite 247
       Encino, CA 91316
   6   T: (818) 600-5564
       F: (818) 600-5426
   7   E: tegan@pricelawgroup.com
   8   Attorneys for Plaintiff Stacy Thomas
   9
  10                       UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
  11
  12
          STACY THOMAS,                              No. 2:20-cv-4933-PSG (ASx)
  13
                       Plaintiff,                    PROTECTIVE ORDER
  14
  15      v.
  16
  17      EXPERIAN INFORMATION
  18      SOLUTIONS, INC.; and TRANS
          UNION LLC,
  19
  20                    Defendants.
  21
  22           1. A. PURPOSES AND LIMITATIONS
  23
               Discovery in this action is likely to involve production of confidential,
  24
  25   proprietary, or private information for which special protection from public
  26
       disclosure and from use for any purpose other than prosecuting this litigation may
  27
       be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  28

                                               -1-
Case 2:20-cv-04933-PSG-AS Document 27 Filed 09/17/20 Page 2 of 20 Page ID #:130



   1   enter the following Stipulated Protective Order. The parties acknowledge that this
   2
       Order does not confer blanket protections on all disclosures or responses to
   3
   4   discovery and that the protection it affords from public disclosure and use extends

   5   only to the limited information or items that are entitled to confidential treatment
   6
       under the applicable legal principles. The parties further acknowledge, as set forth
   7
   8   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
   9   file confidential information under seal; Civil Local Rule 79-5 sets forth the
  10
       procedures that must be followed and the standards that will be applied when a party
  11
  12   seeks permission from the court to file material under seal.
  13         B. GOOD CAUSE STATEMENT
  14
             The Parties seek protection for all confidential proprietary documents,
  15
  16   testimony, transcripts and other materials in this action produced by any party
  17   or non-party and the information contained therein.
  18
             The documents to be produced by Plaintiff contain sensitive personal
  19
  20   information, such as social security number, date of birth, addresses, and phone
  21
       numbers. Plaintiff will further be disclosing information regarding her financial and
  22
       credit accounts. Plaintiff will be at risk from potential identity theft if her
  23
  24   information were to get into the wrong hands. Further, in connection with the
  25
       Litigation, Plaintiff likely will seek discovery or testimony regarding certain of
  26
       Defendants’ confidential and proprietary trade secrets and other business
  27
  28   information.

                                                 2
Case 2:20-cv-04933-PSG-AS Document 27 Filed 09/17/20 Page 3 of 20 Page ID #:131



   1        2. DEFINITIONS
   2
            2.1 Action: Stacy Thomas v Experian Information Solutions, Inc., et al,
   3
   4             pending in the United States District Court for the Central District of

   5             California, Central Division, bearing Case No. 2:20-cv-4933-PSG-AS.
   6
            2.2 Challenging Party: a Party or Non-Party that challenges the designation
   7
   8             of information or items under this Order.
   9        2.3 “CONFIDENTIAL” Information or Items: information (regardless of how
  10
                 it is generated, stored or maintained) or tangible things that qualify for
  11
  12             protection under Federal Rule of Civil Procedure 26(c), and as specified
  13             above in the Good Cause Statement.
  14
            2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
  15
  16             support staff).
  17        2.5 Designating Party: a Party or Non-Party that designates information or
  18
                 items that it produces in disclosures or in responses to discovery as
  19
  20             “CONFIDENTIAL.”
  21
            2.6 Disclosure or Discovery Material: all items or information, regardless of
  22
                 the medium or manner in which it is generated, stored, or maintained
  23
  24             (including, among other things, testimony, transcripts, and tangible
  25
                 things), that are produced or generated in disclosures or responses to
  26
                 discovery in this matter.
  27
  28

                                                3
Case 2:20-cv-04933-PSG-AS Document 27 Filed 09/17/20 Page 4 of 20 Page ID #:132



   1        2.7 Expert: a person with specialized knowledge or experience in a matter
   2
                 pertinent to the litigation who has been retained by a Party or its counsel
   3
   4             to serve as an expert witness or as a consultant in this Action.

   5        2.8 House Counsel: attorneys who are employees of a party to this Action.
   6
                 House Counsel does not include Outside Counsel of Record or any other
   7
   8             outside counsel.
   9        2.9 Non-Party: any natural person, partnership, corporation, association, or
  10
                 other legal entity not named as a Party to this action.
  11
  12        2.10 Outside Counsel of Record: attorneys who are not employees of a party
  13             to this Action but are retained to represent or advise a party to this Action
  14
                 and have appeared in this Action on behalf of that party or are affiliated
  15
  16             with a law firm which has appeared on behalf of that party, and includes
  17             support staff.
  18
            2.11 Party: any party to this Action, including all of its officers, directors,
  19
  20             employees, consultants, retained experts, and Outside Counsel of Record
  21
                 (and their support staffs).
  22
            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  23
  24             Discovery Material in this Action.
  25
            2.13 Professional Vendors: persons or entities that provide litigation support
  26
                 services (e.g., photocopying, videotaping, translating, preparing exhibits
  27
  28

                                                 4
Case 2:20-cv-04933-PSG-AS Document 27 Filed 09/17/20 Page 5 of 20 Page ID #:133



   1               or demonstrations, and organizing, storing, or retrieving data in any form
   2
                   or medium) and their employees and subcontractors.
   3
   4         2.14 Protected Material: any Disclosure or Discovery Material that is

   5               designated as “CONFIDENTIAL.”
   6
             2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
   7
   8               from a Producing Party.
   9         3. SCOPE
  10
             The protections conferred by this Stipulation and Order cover not only
  11
  12   Protected Material (as defined above), but also (1) any information copied or
  13   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  14
       compilations of Protected Material; and (3) any testimony, conversations, or
  15
  16   presentations by Parties or their Counsel that might reveal Protected Material.
  17         Any use of Protected Material at trial shall be governed by the orders of the
  18
       trial judge. This Order does not govern the use of Protected Material at trial. This
  19
  20   Order shall govern pretrial proceedings only, and nothing set forth herein prohibits
  21
       the use at trial of any Confidential Information or affects the admissibility of any
  22
       evidence.
  23
  24         4. DURATION
  25
             Even after final disposition of this litigation, the confidentiality obligations
  26
       imposed by this Order shall remain in effect until a Designating Party agrees
  27
  28   otherwise in writing or a court order otherwise directs. Final disposition shall be

                                                  5
Case 2:20-cv-04933-PSG-AS Document 27 Filed 09/17/20 Page 6 of 20 Page ID #:134



   1   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
   2
       or without prejudice; and (2) final judgment herein after the completion and
   3
   4   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,

   5   including the time limits for filing any motions or applications for extension of time
   6
       pursuant to applicable law.
   7
   8         5. DESIGNATING PROTECTED MATERIAL
   9         5.1 Exercise of Restraint and Care in Designating Material for Protection.
  10
       Each Party or Non-Party that designates information or items for protection under
  11
  12   this Order must take care to limit any such designation to specific material that
  13   qualifies under the appropriate standards. The Designating Party must designate for
  14
       protection only those parts of material, documents, items, or oral or written
  15
  16   communications that qualify so that other portions of the material, documents, items,
  17   or communications for which protection is not warranted are not swept unjustifiably
  18
       within the ambit of this Order.
  19
  20         Mass, indiscriminate, or routinized designations are prohibited. Designations
  21
       that are shown to be clearly unjustified or that have been made for an improper
  22
       purpose (e.g., to unnecessarily encumber the case development process or to impose
  23
  24   unnecessary expenses and burdens on other parties) may expose the Designating
  25
       Party to sanctions.
  26
  27
  28

                                                  6
Case 2:20-cv-04933-PSG-AS Document 27 Filed 09/17/20 Page 7 of 20 Page ID #:135



   1         If it comes to a Designating Party’s attention that information or items that it
   2
       designated for protection do not qualify for protection, that Designating Party must
   3
   4   promptly notify all other Parties that it is withdrawing the inapplicable designation.

   5         5.2 Manner and Timing of Designations. Except as otherwise provided in this
   6
       Order (see, e.g.,second paragraph of section 5.2(a) below), or as otherwise stipulated
   7
   8   or ordered, Disclosure or Discovery Material that qualifies for protection under this
   9   Order must be clearly so designated before the material is disclosed or produced.
  10
             Designation in conformity with this Order requires:
  11
  12         (a) for information in documentary form (e.g., paper or electronic documents,
  13            but excluding transcripts of depositions or other pretrial or trial
  14
                proceedings), that the Producing Party affix at a minimum, the legend
  15
  16            “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each
  17            page that contains protected material. If only a portion or portions of the
  18
                material on a page qualifies for protection, the Producing Party also must
  19
  20            clearly identify the protected portion(s) (e.g., by making appropriate
  21
                markings in the margins).
  22
             A Party or Non-Party that makes original documents available for inspection
  23
  24   need not designate them for protection until after the inspecting Party has indicated
  25
       which documents it would like copied and produced. During the inspection and
  26
       before the designation, all of the material made available for inspection shall be
  27
  28   deemed “CONFIDENTIAL.” After the inspecting Party has identified the

                                                 7
Case 2:20-cv-04933-PSG-AS Document 27 Filed 09/17/20 Page 8 of 20 Page ID #:136



   1   documents it wants copied and produced, the Producing Party must determine which
   2
       documents, or portions thereof, qualify for protection under this Order. Then, before
   3
   4   producing the specified documents, the Producing Party must affix the

   5   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
   6
       portion or portions of the material on a page qualifies for protection, the Producing
   7
   8   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
   9   markings in the margins).
  10
             (b) for testimony given in depositions that the Designating Party identify the
  11
  12   Disclosure or Discovery Material on the record, before the close of the deposition
  13   all protected testimony.
  14
             (c) for information produced in some form other than documentary and for
  15
  16   any other tangible items, that the Producing Party affix in a prominent place on the
  17   exterior of the container or containers in which the information is stored the legend
  18
       “CONFIDENTIAL.” If only a portion or portions of the information warrants
  19
  20   protection, the Producing Party, to the extent practicable, shall identify the protected
  21
       portion(s).
  22
             Nothing herein shall be construed as limiting a Party’s use of its own
  23
  24   Confidential Information and such use shall not constitute a waiver of the terms of
  25
       this Order or the status of such information as Confidential Information. Any of the
  26
       Parties can remove their designation of Confidential Information from any
  27
  28   information it has previously so designated.

                                                  8
Case 2:20-cv-04933-PSG-AS Document 27 Filed 09/17/20 Page 9 of 20 Page ID #:137



   1   5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
   2
       designate qualified information or items does not, standing alone, waive the
   3
   4   Designating Party’s right to secure protection under this Order for such material.

   5   Upon timely correction of a designation, the Receiving Party must make reasonable
   6
       efforts to assure that the material is treated in accordance with the provisions of this
   7
   8   Order.
   9         6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
  10
             6.1 Timing of Challenges. Any Party or Non-Party may challenge a
  11
  12   designation of confidentiality at any time that is consistent with the Court’s
  13   Scheduling Order.
  14
             6.2 Meet and Confer. The Challenging Party shall initiate the informal dispute
  15
  16   resolution process set forth under Local Rule 37.1 et seq. or follow the procedures
  17   for informal, telephonic discovery hearings on the Court's website.
  18
             6.3 The burden of persuasion in any such challenge proceeding shall be on
  19
  20   the Designating Party. Frivolous challenges, and those made for an improper
  21
       purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  22
       parties) may expose the Challenging Party to sanctions. Unless the Designating
  23
  24   Party has waived or withdrawn the confidentiality designation, all parties shall
  25
       continue to afford the material in question the level of protection to which it is
  26
       entitled under the Producing Party’s designation until the Court rules on the
  27
  28   challenge.

                                                  9
Case 2:20-cv-04933-PSG-AS Document 27 Filed 09/17/20 Page 10 of 20 Page ID #:138



   1         7. ACCESS TO AND USE OF PROTECTED MATERIAL
   2
             7.1 Basic Principles. A Receiving Party may use Protected Material that is
   3
   4   disclosed or produced by another Party or by a Non-Party in connection with this

   5   Action only for prosecuting, defending, or attempting to settle this Action. Such
   6
       Protected Material may be disclosed only to the categories of persons and under the
   7
   8   conditions described in this Order. When the Action has been terminated, a
   9   Receiving Party must comply with the provisions of section 13 below (FINAL
  10
       DISPOSITION).
  11
  12         Protected Material must be stored and maintained by a Receiving Party at a
  13   location and in a secure manner that ensures that access is limited to the persons
  14
       authorized under this Order.
  15
  16         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
  17   ordered by the court or permitted in writing by the Designating Party, a Receiving
  18
       Party may disclose any information or item designated “CONFIDENTIAL” only to:
  19
  20         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
  21
       employees of said Outside Counsel of Record to whom it is reasonably necessary to
  22
       disclose the information for this Action;
  23
  24         (b) the officers, directors, and employees (including House Counsel) of the
  25
       Receiving Party to whom disclosure is reasonably necessary for this Action;
  26
  27
  28

                                                   10
Case 2:20-cv-04933-PSG-AS Document 27 Filed 09/17/20 Page 11 of 20 Page ID #:139



   1         (c) Experts (as defined in this Order) of the Receiving Party to whom
   2
       disclosure is reasonably necessary for this Action and who have signed the
   3
   4   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

   5         (d) the court and its personnel, and members of any jury impaneled to hear
   6
       this case;
   7
   8         (e) court reporters and their staff;
   9         (f) professional jury or trial consultants, mock jurors, and Professional
  10
       Vendors to whom disclosure is reasonably necessary for this Action and who have
  11
  12   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  13         (g) the author or recipient of a document containing the information or a
  14
       custodian or other person who otherwise possessed or knew the information;
  15
  16         (h) during their depositions, witnesses, and attorneys for witnesses, in the
  17   Action to whom disclosure is reasonably necessary, but only in preparation for the
  18
       deposition or hearing and only as to such material in which the witness is identified
  19
  20   as an originator, author, addressee, or recipient of the original or a copy, provided,:
  21
       (1) the deposing party requests that the witness sign the form attached as Exhibit A
  22
       hereto; and (2) they will not be permitted to keep any confidential information unless
  23
  24   they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
  25
       otherwise agreed by the Designating Party or ordered by the court. Pages of
  26
       transcribed deposition testimony or exhibits to depositions that reveal Protected
  27
  28

                                                    11
Case 2:20-cv-04933-PSG-AS Document 27 Filed 09/17/20 Page 12 of 20 Page ID #:140



   1   Material may be separately bound by the court reporter and may not be disclosed to
   2
       anyone except as permitted under this Stipulated Protective Order;
   3
   4         (i) present or former employees of the producing party in connection with

   5   their depositions in this action, including witnesses produced pursuant to Fed. R.
   6
       Civ. P. 30(b)(6);
   7
   8         (j) any mediator or settlement officer, and their supporting personnel,
   9   mutually agreed upon by any of the parties engaged in settlement discussions.
  10
             8.    PROTECTED         MATERIAL         SUBPOENAED          OR     ORDERED
  11
  12   PRODUCED IN OTHER LITIGATION
  13         If a Party is served with a subpoena or a court order issued in other litigation
  14
       that compels disclosure of any information or items designated in this Action as
  15
  16   “CONFIDENTIAL,” that Party must:
  17         (a) promptly notify in writing the Designating Party. Such notification shall
  18
       include a copy of the subpoena or court order;
  19
  20         (b) promptly notify in writing the party who caused the subpoena or order to
  21
       issue in the other litigation that some or all of the material covered by the subpoena
  22
       or order is subject to this Protective Order. Such notification shall include a copy of
  23
  24   this Stipulated Protective Order; and
  25
             (c) cooperate with respect to all reasonable procedures sought to be pursued
  26
       by the Designating Party whose Protected Material may be affected. If the
  27
  28   Designating Party timely seeks a protective order, the Party served with the

                                                 12
Case 2:20-cv-04933-PSG-AS Document 27 Filed 09/17/20 Page 13 of 20 Page ID #:141



   1   subpoena or court order shall not produce any information designated in this action
   2
       as “CONFIDENTIAL” before a determination by the court from which the subpoena
   3
   4   or order issued, unless the Party has obtained the Designating Party’s permission.

   5   The Designating Party shall bear the burden and expense of seeking protection in
   6
       that court of its confidential material and nothing in these provisions should be
   7
   8   construed as authorizing or encouraging a Receiving Party in this Action to disobey
   9   a lawful directive from another court.
  10
             9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  11
  12   PRODUCED IN THIS LITIGATION
  13         (a) The terms of this Order are applicable to information produced by a
  14
       NonParty in this Action and designated as “CONFIDENTIAL.” Such information
  15
  16   produced by Non-Parties in connection with this litigation is protected by the
  17   remedies and relief provided by this Order. Nothing in these provisions should be
  18
       construed as prohibiting a Non-Party from seeking additional protections.
  19
  20         (b) In the event that a Party is required, by a valid discovery request, to
  21
       produce a Non-Party’s confidential information in its possession, and the Party is
  22
       subject to an agreement with the Non-Party not to produce the Non-Party’s
  23
  24   confidential information, then the Party shall:
  25
                (1) promptly notify in writing the Requesting Party and the Non-Party that
  26
             some or all of the information requested is subject to a confidentiality
  27
  28         agreement with a Non-Party;

                                                 13
Case 2:20-cv-04933-PSG-AS Document 27 Filed 09/17/20 Page 14 of 20 Page ID #:142



   1             (2) promptly provide the Non-Party with a copy of the Stipulated
   2
             Protective Order in this Action, the relevant discovery request(s), and a
   3
   4         reasonably specific description of the information requested; and

   5             (3) make the information requested available for inspection by the Non-
   6
             Party, if requested.
   7
   8         (c) If the Non-Party fails to seek a protective order from this court within 14
   9   days of receiving the notice and accompanying information, the Receiving Party
  10
       may produce the Non-Party’s confidential information responsive to the discovery
  11
  12   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  13   not produce any information in its possession or control that is subject to the
  14
       confidentiality agreement with the Non-Party before a determination by the court.
  15
  16   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
  17   of seeking protection in this court of its Protected Material.
  18
             10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  19
  20         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  21
       Protected Material to any person or in any circumstance not authorized under this
  22
       Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  23
  24   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  25
       to retrieve all unauthorized copies of the Protected Material, (c) inform the person
  26
       or persons to whom unauthorized disclosures were made of all the terms of this
  27
  28

                                                 14
Case 2:20-cv-04933-PSG-AS Document 27 Filed 09/17/20 Page 15 of 20 Page ID #:143



   1   Order, and (d) request such person or persons to execute the “Acknowledgment and
   2
       Agreement to Be Bound” that is attached hereto as Exhibit A.
   3
   4         11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

   5   PROTECTED MATERIAL
   6
             When a Producing Party gives notice to Receiving Parties that certain
   7
   8   inadvertently produced material is subject to a claim of privilege or other protection,
   9   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  10
       Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  11
  12   may be established in an e-discovery order that provides for production without prior
  13   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  14
       parties reach an agreement on the effect of disclosure of a communication or
  15
  16   information covered by the attorney-client privilege or work product protection, the
  17   parties may incorporate their agreement in the stipulated protective order submitted
  18
       to the court.
  19
  20         12. MISCELLANEOUS
  21
             12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  22
       person to seek its modification by the Court in the future.
  23
  24         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  25
       Protective Order no Party waives any right it otherwise would have to object to
  26
       disclosing or producing any information or item on any ground not addressed in this
  27
  28

                                                 15
Case 2:20-cv-04933-PSG-AS Document 27 Filed 09/17/20 Page 16 of 20 Page ID #:144



   1   Stipulated Protective Order. Similarly, no Party waives any right to object on any
   2
       ground to use in evidence of any of the material covered by this Protective Order.
   3
   4         12.3 Filing Protected Material. A Party that seeks to file under seal any

   5   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
   6
       only be filed under seal pursuant to a court order authorizing the sealing of the
   7
   8   specific Protected Material at issue. If a Party's request to file Protected Material
   9   under seal is denied by the court, then the Receiving Party may file the information
  10
       in the public record unless otherwise instructed by the court.
  11
  12         13. FINAL DISPOSITION
  13         After the final disposition of this Action, as defined in paragraph 4, within 60
  14
       days of a written request by the Designating Party, each Receiving Party must return
  15
  16   all Protected Material to the Producing Party or destroy such material. As used in
  17   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  18
       summaries, and any other format reproducing or capturing any of the Protected
  19
  20   Material. Whether the Protected Material is returned or destroyed, the Receiving
  21
       Party must submit a written certification to the Producing Party (and, if not the same
  22
       person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  23
  24   (by category, where appropriate) all the Protected Material that was returned or
  25
       destroyed and (2)affirms that the Receiving Party has not retained any copies,
  26
       abstracts, compilations, summaries or any other format reproducing or capturing any
  27
  28   of the Protected Material. Notwithstanding this provision, Counsel are entitled to

                                                  16
Case 2:20-cv-04933-PSG-AS Document 27 Filed 09/17/20 Page 17 of 20 Page ID #:145



   1   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
   2
       transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   3
   4   reports, attorney work product, and consultant and expert work product, even if such

   5   materials contain Protected Material. Any such archival copies that contain or
   6
       constitute Protected Material remain subject to this Protective Order as set forth in
   7
   8   Section 4 (DURATION).
   9         14. Any violation of this Order may be punished by any and all appropriate
  10
       measures including, without limitation, contempt proceedings and/or monetary
  11
  12   sanctions.
  13         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  14
        DATED: _September 15, 2020
  15
        By: s/ Brian Brazier
  16    Brian Brazier, Esq.
  17    Price Law Group, APC
        8245 N 85th Way
  18    Scottsdale, AZ 85258
        Tel: (818) 907-2030
  19    E: brian@pricelawgroup.com
  20
        Lauren Tegan Rodkey, Esq.
  21    6345 Balboa Boulevard, Suite 247
        Encino, CA 91316
  22    T: (818) 600-5564
  23    F: (818) 600-5426
        E: tegan@pricelawgroup.com
  24
        Attorneys for Plaintiff Stacy Thomas
  25
  26
  27
  28

                                                 17
Case 2:20-cv-04933-PSG-AS Document 27 Filed 09/17/20 Page 18 of 20 Page ID #:146



   1    DATED: _September 15, 2020
        By: /s/ Katherine A. Neben
   2    Katherine A. Neben (SBN 263099)
   3    Jones Day
        3161 Michelson Drive, Suite
   4    800 Irvine, CA 92612.4408
        Telephone: (949) 851-3939
   5    Facsimile: (949) 553-7539
   6    E: kneben@jonesday.com

   7    Attorneys for Defendant
        Experian Information Solutions, Inc.
   8
   9    DATED: September 15, 2020
        By: /s/ Kristin L. Marker
  10    Kristin L. Marker (SBN 278596)
        Quilling, Selander, Lowends, Winslett & Moser
  11    6900 Dallas Parkway, Suite 800
  12
        Plano, TX 75024
        T: (214) 560-5442
  13    F: (214) 871-2100
        E: kmarker@qslwm.com
  14    Attorneys for Defendant
        Trans Union LLC
  15
  16
       FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  17
  18            September 17, 2020
       DATED: ________________________
  19
  20
  21
              / s / Sagar
       _____________________________________
       Honorable Alka Sagar
  22   United States Magistrate Judge
  23
  24
  25
  26
  27
  28

                                               18
Case 2:20-cv-04933-PSG-AS Document 27 Filed 09/17/20 Page 19 of 20 Page ID #:147



   1                                           EXHIBIT A
   2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3
   4
             I, _____________________________ [print or type full name], of
   5
       _________________ [print or type full address], declare under penalty of perjury
   6
       that I have read in its entirety and understand the Stipulated Protective Order that
   7
       was issued by the United States District Court for the Central District of California
   8
       on [date] in the case of ___________ [Stacy Thomas vs Experian Information
   9
       Solutions, Inc., and Trans Union, LLC; U.S. District Court, Central District of
  10
       California case number 2:20-cv-04933-PSG-AS]. I agree to comply with and to
  11
       be bound by all the terms of this Stipulated Protective Order and I understand and
  12
       acknowledge that failure to so comply could expose me to sanctions and punishment
  13
       in the nature of contempt.
  14
             I solemnly promise that I will not disclose in any manner any information or
  15
       item that is subject to this Stipulated Protective Order to any person or entity except
  16
       in strict compliance with the provisions of this Order. Upon termination of this
  17
       action, or upon request, I will return and deliver to my counsel in this action, or to
  18
       counsel for the party from whom I received the documents, all information,
  19
       documents or other materials produced subject to this Stipulated Protective Order. I
  20
       further agree to submit to the jurisdiction of the United States District Court for the
  21
       Central District of California for the purpose of enforcing the terms of this Stipulated
  22
       Protective Order, even if such enforcement proceedings occur after termination of
  23
       this action. I hereby appoint __________________________ [print or type full
  24
       name] of _______________________________________ [print or type full address
  25
       and telephone number] as my California agent for service of process in connection
  26
       with this action or any proceedings related to enforcement of this Stipulated
  27
       Protective Order.
  28

                                                  19
Case 2:20-cv-04933-PSG-AS Document 27 Filed 09/17/20 Page 20 of 20 Page ID #:148



   1   Date: ______________________________________
   2   City and State where sworn and signed: ________________________________
   3
   4   Printed name: _______________________________
   5
   6   Signature: __________________________________
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                            20
